Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
Claims 1-14 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claim 1, The prior art of record does teach a method for determining the drive train of a motor vehicle and the sensitivity of the drive train. The system comprises at least: (a) A method for determining drive train sensitivity of a drive train of a motor vehicle, (b) wherein a vehicle body is placed in longitudinal oscillations in direction of travel and, (c) depending on longitudinal accelerations of the vehicle body and (d) angular accelerations of a transmission input shaft of a transmission of the motor vehicle, (e) a parameter for the drive train sensitivity is determined, wherein the drive train sensitivity denotes transmission behavior between a torque modulation of a slipping friction clutch and (f) an acceleration amplitude of the motor vehicle that the driver can feel; however, the prior art does not teach (g) a linear oscillator with at least one eccentric mass is connected to the vehicle body to generate the longitudinal oscillations.

As per claim 10, The prior art of record does teach a method for determining the drive train of a motor vehicle and the sensitivity of the drive train; however, the prior art does not teach a  system that comprises at least: (a) connecting a linear oscillator with at least one eccentric mass to a body of the motor vehicle to generate oscillations in a longitudinal direction; (b) placing the vehicle in motion in the longitudinal direction; (c) varying a frequency of the linear oscillator over a range of frequencies; (d) and measuring angular accelerations of a transmission input shaft.

Claims 2-9 are dependent on claim 1 and claims 11-14 depend on claim 10 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO automated interview Request (AIR) at  http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661